Exhibit 10.11

EMPLOYMENT AGREEMENT

            This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into
effective as of this           day of                                , 2006, by
and among First Reliance Bancshares, Inc., a South Carolina corporation (the
“Corporation”), First Reliance Bank, a bank chartered under South Carolina law
and a wholly owned subsidiary of the Corporation (the “Bank”), and Jeffrey A.
Paolucci, Senior Vice President and Chief Financial Officer of the Corporation
and the Bank (the “Executive”).  The Corporation and the Bank are referred to in
this Agreement individually and together as the “Employer.”

            WHEREAS, the Executive is the Senior Vice President and Chief
Financial Officer of the Corporation and the Bank, possessing unique skills,
knowledge, and experience relating to their business, and the Executive has made
and is expected to continue to make major contributions to the profitability,
growth, and financial strength of the Corporation and affiliates,

            WHEREAS, the Executive and the Employer are parties to a September
15, 2002 Employment Agreement, but the Executive and the Employer intend that
this Agreement supersede and replace the September 15, 2002 Employment Agreement
in its entirety, and

            WHEREAS, none of the conditions or events included in the definition
of the term “golden parachute payment” that is set forth in Section
18(k)(4)(A)(ii) of the Federal Deposit Insurance Act [12 U.S.C.
1828(k)(4)(A)(ii)] and in Federal Deposit Insurance Corporation Rule
359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)] exists or, to the best knowledge of the
Employer, is contemplated insofar as the Corporation or any affiliates are
concerned.

            NOW THEREFORE, in consideration of these premises, the mutual
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows.

ARTICLE 1
EMPLOYMENT

            1.1      Employment.  The Employer hereby employs the Executive to
serve as Senior Vice President and Chief Financial Officer according to the
terms and conditions of this Agreement and for the period stated in section
1.3.  The Executive hereby accepts employment according to the terms and
conditions of this Agreement and for the period stated in section 1.3.

            1.2      Duties.  As Senior Vice President and Chief Financial
Officer, the Executive shall serve under the direction of the Employer’s
President and Chief Executive Officer and in accordance with the Employer’s
Articles of Incorporation and Bylaws, as each may be amended or restated from
time to time.  The Executive shall report directly to the President and Chief
Executive Officer.  The Executive shall serve the Employer faithfully,
diligently, competently, and to the best of the Executive’s ability.  The
Executive shall exclusively devote full working time, energy, and attention to
the business of the Employer and to the promotion of the Employer’s interests
throughout the term of this Agreement.  Without the written consent of the board
of directors of each of the Corporation and the Bank, during the term of this
Agreement the Executive shall not render services to or for any person, firm,
corporation, or other entity or organization in exchange for compensation,
regardless of the form in which the compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive.  Nothing in this
section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities under this Agreement.

--------------------------------------------------------------------------------




            1.3      Term.  The initial term of employment under this Agreement
shall be three years, commencing                                    , 2006.  The
term of this Agreement shall automatically be extended at the end of each month
for one additional month unless the Bank’s board of directors determines that
the term shall not be extended.  If the board of directors decides not to extend
the term, the board shall promptly notify the Executive in writing, but this
Agreement shall nevertheless remain in force until its current term expires. 
The board’s decision not to extend the term shall not – by itself – give the
Executive any rights under this Agreement to claim an adverse change in
position, compensation, or circumstances or otherwise to claim entitlement to
severance benefits under Articles 4 or 5.  References herein to the term of this
Agreement mean the initial term as the same may be extended.  Unless sooner
terminated, the Executive’s employment and the term of this Agreement shall
terminate when the Executive attains age 65.

ARTICLE 2
COMPENSATION AND BENEFITS

            2.1      Base Salary.  In consideration of the Executive’s
performance of the obligations under this Agreement, the Employer shall pay or
cause to be paid to the Executive a salary at the annual rate of not less than
$165,000, payable in bi-weekly installments or otherwise according to the
Employer’s regular pay practices.  The Executive’s salary shall be reviewed
annually by the Employer’s board of directors or the board’s Compensation
Committee.  The Executive’s salary shall be increased no more frequently than
annually to account for cost of living increases.  At the discretion of the
Compensation Committee, the Executive’s salary also may be increased beyond the
amount necessary to account for cost of living increases.  However, the
Executive’s salary shall not be reduced.  All compensation under this Agreement
shall be subject to customary withholding taxes and such other employment taxes
as are imposed by law.  The Executive’s salary, as the same may be increased
from time to time, is referred to in this Agreement as the “Base Salary.”

            2.2      Benefit Plans and Perquisites.  For as long as the
Executive is employed by the Employer the Executive shall be entitled to (x)
participate in any and all officer or employee compensation, bonus, incentive,
and benefit plans in effect from time to time, including without limitation
plans providing pension, retirement, medical, dental, disability, and group life
benefits and including stock-based compensation, incentive, bonus, or purchase
plans existing on the date of this Agreement or adopted after the date of this
Agreement, provided that the Executive satisfies the eligibility requirements
for any such plans or benefits, and (y) receive any and all other fringe
benefits provided from time to time, including the following fringe benefits –

            (a)      Club dues.  The Employer shall pay or cause to be paid the
Executive’s initiation and membership assessments and dues in civic and social
clubs of the Executive’s choice.  The Executive shall be solely responsible for
personal expenses for use of the civic and clubs.

            (b)      Reimbursement of business expenses.  The Executive shall be
entitled to reimbursement for all reasonable business expenses incurred
performing the obligations under this Agreement, including but not limited to
all reasonable business travel and entertainment expenses incurred while acting
at the request of or in the service of the Employer and reasonable expenses for
attendance at annual and other periodic meetings of trade associations.

            (c)      Disability insurance.  The Employer shall reimburse the
Executive for the Executive’s cost to purchase and maintain disability insurance
coverage.  The amount reimbursed by the Employer shall be grossed up to
compensate the Executive for federal and state income taxes imposed as a result
of the Employer’s reimbursement of the Executive’s cost.  The disability
insurance policy shall be owned by the Executive exclusively.

--------------------------------------------------------------------------------




            (d)      Long-term care insurance.  The Employer shall purchase and
maintain long-term care insurance for the benefit of the Executive, which policy
shall be fully paid no later than the date on which the Executive attains age
65, provided the Executive remains employed by the Employer to age 65.  The
long-term care insurance policy shall be owned by the Executive exclusively.  If
before attaining age 65 the Executive’s employment terminates involuntarily but
without Cause, voluntarily but with Good Reason, or because of disability, the
Executive’s right to the long-term care insurance benefit under this section
2.2(d) shall be determined under section 4.5.

            2.3      Salary Continuation Agreement.  The Bank and the Executive
have entered into a Salary Continuation Agreement and accompanying Endorsement
Split Dollar Agreement dated as of                                       ,
2006.  Unless the Salary Continuation Agreement or the Endorsement Split Dollar
Agreement explicitly provides otherwise, whether benefits are properly payable
to the Executive under the Salary Continuation Agreement or to the Executive’s
beneficiary(ies) under the Endorsement Split Dollar Agreement shall be
determined solely by reference to those agreements, as the same may be amended.

            2.4      Vacation.  The Executive shall be entitled to sick leave
and paid annual vacation in accordance with policies established from time to
time by the Employer.

            2.5      Indemnification and Insurance.  (a)  Indemnification.  The
Employer shall indemnify the Executive or cause the Executive to be indemnified
for the Executive’s activities as a director, officer, employee, or agent of the
Employer or as a person who is serving or has served at the request of the
Employer (a “representative”) as a director, officer, employee, agent, or
trustee of an affiliated corporation, joint venture trust or other enterprise,
domestic or foreign, in which the Employer has a direct or indirect ownership
interest against expenses (including without limitation attorneys’ fees,
judgments, fines, and amounts paid in settlement) actually and reasonably
incurred (“Expenses”) in connection with any claim against the Executive that is
the subject of any threatened, pending, or completed action, suit, or other type
of proceeding, whether civil, criminal, administrative, investigative, or
otherwise and whether formal or informal (a “Proceeding”), to which the
Executive was, is, or is threatened to be made a party by reason of the
Executive being or having been such a director, officer, employee, agent, or
representative.

            The indemnification provided herein shall not be exclusive of any
other indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position.  The benefits provided to the Executive under this
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
such affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement. 
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

            (b)      Exclusions.  Anything herein to the contrary
notwithstanding, however, nothing in this section 2.5 requires indemnification,
reimbursement, or payment by the Employer, and the Executive shall not be
entitled to demand indemnification, reimbursement or payment –

--------------------------------------------------------------------------------




 

          1)      if and to the extent indemnification, reimbursement, or
payment constitutes a “prohibited indemnification payment” within the meaning of
Federal Deposit Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or

 

 

 

          2)      for any claim or any part thereof for which the Executive
shall have been determined by a court of competent jurisdiction, from which no
appeal is or can be taken, by clear and convincing evidence, to have acted with
deliberate intent to cause injury to the Employer or with reckless disregard for
the best interests of the Employer, or

 

 

 

          3)      for any claim or any part thereof arising under section 16(b)
of the Securities Exchange Act of 1934 as a result of which the Executive is
required to pay any penalty, fine, settlement, or judgment, or

 

 

 

          4)      for any obligation of the Executive based upon or attributable
to the Executive gaining in fact any personal gain, profit, or advantage to
which the Executive was not entitled, or

 

 

 

          5)      any proceeding initiated by the Executive without the consent
or authorization of the Employer’s board of directors, but this exclusion shall
not apply with respect to any claims brought by the Executive (x) to enforce the
Executive’s rights under this Agreement, or (y) in any Proceeding initiated by
another person or entity whether or not such claims were brought by the
Executive against a person or entity who was otherwise a party to such
proceeding.

 

 

          (c)      Insurance.  The Employer shall maintain or cause to be
maintained liability insurance covering the Executive throughout the term of
this Agreement.

ARTICLE 3
EMPLOYMENT TERMINATION

            3.1      Termination by the Employer.  (a)  Death or Disability. 
The Executive’s employment shall terminate automatically on the date of the
Executive’s death.  If the Executive dies in active service to the Employer, for
twelve months after the Executive’s death the Employer shall assist the
Executive’s family with continuing health care coverage under COBRA
substantially identical to that provided for the Executive before death.  By
delivery of written notice 30 days in advance to the Executive, the Employer may
terminate the Executive’s employment if the Executive is disabled.  For purposes
of this Agreement, the Executive shall be considered “disabled” if an
independent physician selected by the Employer and reasonably acceptable to the
Executive or the Executive’s legal representative determines that, because of
illness or accident, the Executive is unable to perform the Executive’s duties
and will be unable to perform the Executive’s duties for a period of 90
consecutive days.  The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-time basis within 30 days after the
Employer gives notice of termination due to disability.

            (b)      Termination without Cause.  With written notice to the
Executive 60 days in advance, the Employer may terminate the Executive’s
employment without Cause.

            (c)      Termination with Cause.  The Employer may terminate the
Executive’s employment with Cause.  For purposes of this Agreement, “Cause”
means any of the following –

 

          1)       an act of fraud, embezzlement, or theft by the Executive in
the course of employment,


--------------------------------------------------------------------------------




 

          2)      intentional violation of any law or significant policy of the
Employer or an affiliate, which in the Employer’s sole judgement causes material
harm to the Employer or affiliate, regardless of whether the violation leads to
criminal prosecution or conviction.  For purposes of this Agreement applicable
laws include any statute, rule, regulatory order, statement of policy, or final
cease-and-desist order of any governmental agency or body having regulatory
authority over the Employer,

 

 

 

          3)      the Executive’s gross negligence in the performance of the
Executive’s duties,

 

 

 

          4)      intentional wrongful damage by the Executive to the business
or property of the Employer or its affiliates, including without limitation the
reputation of the Employer, which in the Employer’s sole judgment causes
material harm to the Employer.  For purposes of this Agreement, no act or
failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence.  An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Employer,

 

 

 

          5)      a breach by the Executive of fiduciary duties or misconduct
involving dishonesty, in either case whether in the Executive’s capacity as an
officer or as a director of the Employer,

 

 

 

          6)      a breach by the Executive of this Agreement that in the sole
judgment of the Employer is a material breach, which breach is not corrected by
the Executive within 10 days after receiving written notice of the breach,

 

 

 

          7)      removal of the Executive from office or permanent prohibition
of the Executive from participating in the Employer’s affairs by an order issued
under section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1),

 

 

 

          8)      the occurrence of any event that results in the Executive
being excluded from coverage, or having coverage limited for the Executive as
compared to other executives of the Employer, under the Employer’s blanket bond
or other fidelity or insurance policy covering its directors, officers, or
employees, or

 

 

 

          9)      conviction of the Executive for or plea of no contest to a
felony or conviction of or plea of no contest to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive for seven consecutive
days or more.

          3.2      Termination by the Executive.  The Executive may terminate
employment with written notice to the Bank 60 days in advance, whether with or
without Good Reason.  If the Executive terminates with Good Reason, the
termination will take effect at the end of the 60-day period unless the event or
circumstance constituting Good Reason is cured by the Employer or unless the
notice of termination for Good Reason is revoked by the Executive within the
60-day period.  For purposes of this Agreement, “Good Reason” means any of the
following events occur without the Executive’s written consent –

          (a)      reduction of the Executive’s Base Salary,

          (b)      reduction of the Executive’s bonus, incentive, and other
compensation award opportunities under the Employer’s benefit plans, unless a
company-wide reduction of all officers’ award opportunities occurs
simultaneously, or termination of the Executive’s participation in any officer
or employee benefit plan maintained by the Employer, unless the plan is
terminated because of changes in law or loss of tax deductibility to the
Employer for contributions to the plan, or unless the plan is terminated as a
matter of Employer policy applied equally to all participants in the plan,

--------------------------------------------------------------------------------




          (c)      (x)      assignment to the Executive of duties that are
materially inconsistent with the Executive’s position as the Employer’s
principal financial officer or that represent a reduction of the Executive’s
authority or (y) failure to appoint or reappoint the Executive as Senior Vice
President and Chief Financial Officer of the Employer,

          (d)      failure to obtain an assumption of the Employer’s obligations
under this Agreement by any successor to the Employer, regardless of whether
such entity becomes a successor as a result of a merger, consolidation, sale of
assets, or other form of reorganization,

          (e)      a material breach of this Agreement by the Employer that is
not corrected within a reasonable time, or

          (f)      relocation of the Employer’s principal executive offices, or
requiring the Executive to change the Executive’s principal work location, to
any location that is more than 15 miles from the location of the Employer’s
principal executive offices on the date of this Agreement.

          3.3      Notice.  Any purported termination by the Employer or by the
Executive shall be communicated by written notice of termination to the other. 
The notice must state the specific termination provision of this Agreement
relied upon.  The notice must also state the date on which termination shall
become effective, which shall be a date not earlier than the date of the
termination notice.  If termination is for Cause or with Good Reason, the notice
must state in reasonable detail the facts and circumstances forming the basis
for termination of the Executive’s employment.

ARTICLE 4
COMPENSATION AND BENEFITS AFTER TERMINATION

          4.1      Cause.  If the Executive’s employment terminates for Cause,
the Executive shall receive the Base Salary through the date on which
termination became effective and any other benefits to which the Executive may
be entitled under the Employer’s benefit plans and policies in effect on the
date of termination.

          4.2      Termination by the Executive Other than for Good Reason.  If
the Executive terminates employment other than for Good Reason, the Executive
shall receive the Base Salary through the date on which termination becomes
effective and any other benefits to which the Executive may be entitled under
the Employer’s benefit plans and policies.

          4.3      Termination Because of Disability.  If the Executive’s
employment terminates because of disability, the Executive shall receive Base
Salary through the date on which termination becomes effective, any unpaid bonus
or incentive compensation due to the Executive for the calendar year preceding
the calendar year in which termination becomes effective, any payments the
Executive is eligible to receive under any disability insurance program in which
the Executive participates, such other benefits to which the Executive may be
entitled under the Employer’s benefit plans, policies, and agreements, and any
benefits provided for elsewhere in this Agreement.

--------------------------------------------------------------------------------




          4.4      Termination Without Cause and Termination for Good Reason. 
(a)  Subject to the possibility that continued Base Salary for the first six
months after employment termination might be delayed because of section 4.4(b),
if the Executive’s employment terminates involuntarily but without Cause or if
the Executive voluntarily terminates employment for Good Reason, the Executive
shall for the unexpired term of this Agreement continue to receive (x) the Base
Salary in effect at employment termination and (y) an annual bonus equal to the
bonus earned for the calendar year ended immediately before the year in which
the employment termination occurs, regardless of when the bonus earned for the
preceding calendar year is paid and regardless of whether all or part of the
bonus is subject to elective deferral or vesting, but the Executive shall not be
entitled to continued participation in the Employer’s or a subsidiary’s
retirement plan(s) or any stock-based plans.  The Employer and the Executive
acknowledge and agree that the compensation and benefits under this section 4.4
shall not be payable if compensation and benefits are payable or shall have been
previously paid to the Executive under Article 5 of this Agreement.

          (b)      If when employment termination occurs the Executive is a
specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, and if continued Base Salary under section 4.4(a) would be
considered deferred compensation under section 409A, and finally if an exemption
from the six-month delay requirement of section 409A(a)(2)(B)(i) is not
available, the Executive’s continued Base Salary under section 4.4(a) for the
first six months after employment termination shall be paid to the Executive in
a single lump sum on the first day of the seventh month after the month in which
the Executive’s employment terminates.  References in this Agreement to section
409A of the Internal Revenue Code of 1986 include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Internal Revenue Code section 409A.

          4.5      Post-Termination Insurance Coverage.  (a)  Subject to the
Employer’s right to elect to make an alternative cash payment under section
4.5(b), if the Executive’s employment terminates involuntarily but without
Cause, voluntarily but with Good Reason, or because of disability, the Employer
shall continue or cause to be continued at the Employer’s expense medical
insurance benefits, the disability reimbursement and gross-up benefit under
section 2.2(c), and the long-term care insurance benefit under section 2.2(d),
in each case as in effect during the two years preceding the date of the
Executive’s termination.  The medical and disability (including income tax gross
up) insurance benefits provided by this section 4.5 shall continue until the
first to occur of (w) the Executive’s return to employment with the Employer or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
death, or (z) the end of the term remaining under this Agreement when the
Executive’s employment terminates.  The long-term care insurance benefit under
section 2.2(d) shall continue until the policy is fully paid.  If continued
long-term care insurance benefits under section 2.2(d) constitute taxable income
to the Executive, the Employer shall reimburse the Executive for federal and
state income taxes imposed on the Executive that are attributable to continued
maintenance of the long-term care insurance coverage, and the amount reimbursed
by the Employer shall be grossed up to compensate the Executive for federal and
state income taxes imposed as a result of the Employer’s reimbursement.

          (b)      Instead of providing continued medical and disability
(including income tax gross up) insurance benefits for the Executive under
section 4.5(a), the Employer may elect to pay to the Executive in a single lump
sum an amount in cash equal to the present value of the Employer’s projected
cost to maintain the Executive’s medical and disability insurance benefits
(including income tax gross up) had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65, (x) if under the terms of the applicable
insurance policy or policies it is not possible to continue the Executive’s
coverage or (y) if the Employer determines that continued coverage under any or
all of the policies would be considered deferred compensation under section 409A
of the Internal Revenue Code of 1986.  The lump-sum payment shall be made 30
days after employment termination or, if section 4.4(b) applies, on the first
day of the seventh month after the month in which the Executive’s employment
terminates.  Instead of providing the continued long-term care insurance benefit
under section 4.5(a) (including income tax gross up), the Employer may elect to
pay to the Executive in a single lump sum an amount in cash equal to the present
value of the Employer’s projected cost to maintain the long-term care insurance
policy (including income tax gross up) until the Executive attains age 65, (x)
if under the terms of the policy it is not possible to continue the Executive’s
coverage or (y) if the Employer determines that continued coverage would be
considered deferred compensation under section 409A of the Internal Revenue Code
of 1986.  The lump-sum payment shall be made 30 days after employment
termination or, if section 4.4(b) applies, on the first day of the seventh month
after the month in which the Executive’s employment terminates.

--------------------------------------------------------------------------------




ARTICLE 5
            CHANGE IN CONTROL BENEFITS

          5.1      Change in Control Benefits.  (a)  If a Change in Control
occurs during the term of this Agreement, the Employer shall make or cause to be
made a lump-sum payment to the Executive in an amount in cash equal to three
times the Executive’s annual compensation.  For this purpose, annual
compensation means (x) the Executive’s Base Salary when the Change in Control
occurs plus (y) any bonus or incentive compensation earned for the calendar year
ended immediately before the year in which the Change in Control occurs,
regardless of when the bonus or incentive compensation earned for the preceding
calendar year is paid and regardless of whether all or part of the bonus or
incentive compensation is subject to elective deferral or vesting.  Annual
compensation shall be calculated without regard to any deferrals under qualified
or nonqualified plans, but annual compensation shall not include interest or
other earnings credited to the Executive under qualified or nonqualified plans. 
The amount payable to the Executive hereunder shall not be reduced to account
for the time value of money or discounted to present value.  The payment
required under this paragraph (a) is payable no later than five business days
after the Change in Control occurs.  If the Executive receives payment under
section 5.1 the Executive shall not be entitled to any additional severance
benefits under section 4.4 of this Agreement.  The Executive shall be entitled
to benefits under this paragraph (a) on no more than one occasion.

          (b)      In addition to any benefits to which the Executive may be
entitled under the Salary Continuation Agreement referred to in section 2.3 of
this Agreement, the Employer shall cause the Executive to become fully vested in
any non-qualified plans, programs, or arrangements in which the Executive
participated if the plan, program, or arrangement does not address the effect of
a change in control.

          5.2      Change in Control Defined.  For purposes of this Agreement
“Change in Control” means a change in control as defined in Internal Revenue
Code section 409A and rules, regulations, and guidance of general application
thereunder issued by the Department of the Treasury, including –

 

          (a)      Change in ownership: a change in ownership of the Corporation
occurs on the date any one person or group accumulates ownership of the
Corporation’s stock constituting more than 50% of the total fair market value or
total voting power of the Corporation’s stock,

 

 

 

          (b)      Change in effective control: (x) any one person or more than
one person acting as a group acquires within a 12-month period ownership of
stock of the Corporation possessing 35% or more of the total voting power of the
Corporation’s stock, or (y) a majority of the Corporation’s board of directors
is replaced during any 12-month period by directors whose appointment or
election is not endorsed in advance by a majority of the Corporation’s board of
directors, or


--------------------------------------------------------------------------------




 

          (c)      Change in ownership of a substantial portion of assets: a
change in the ownership of a substantial portion of the Corporation’s assets
occurs if in a 12-month period any one person or more than one person acting as
a group acquires assets from the Corporation having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the assets of the Corporation immediately before the acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
Corporation’s assets, or the value of the assets being disposed of, determined
without regard to any liabilities associated with the assets.

          5.3      Gross-Up for Taxes.  (a)  Additional payment to account for
Excise Taxes.  If the Executive receives the lump-sum payment under section 5.1
of this Agreement and acceleration of benefits under any other benefit,
compensation, or incentive plan or arrangement with the Employer (collectively,
the “Total Benefits”), and if any part of the Total Benefits is subject to the
Excise Tax under section 280G and section 4999 of the Internal Revenue Code (the
“Excise Tax”), the Employer shall pay or cause to be paid to the Executive the
following additional amounts, consisting of (x) a payment equal to the Excise
Tax payable by the Executive under section 4999 on the Total Benefits (the
“Excise Tax Payment”) and (y) a payment equal to the amount necessary to provide
the Excise Tax Payment net of all income, payroll, and excise taxes.  Together,
the additional amounts described in clauses (x) and (y) are referred to in this
Agreement as the “Gross-Up Payment Amount.”  Payment of the Gross-Up Payment
Amount shall be made in addition to the amount set forth in section 5.1.

          Calculating the Excise Tax.  For purposes of determining whether any
of the Total Benefits will be subject to the Excise Tax and for purposes of
determining the amount of the Excise Tax,

 

          1)      Determination of “Parachute Payments” subject to the Excise
Tax: any other payments or benefits received or to be received by the Executive
in connection with a Change in Control or the Executive’s termination of
employment (whether under the terms of this Agreement or any other agreement or
any other benefit plan or arrangement with the Employer, any person whose
actions result in a Change in Control, or any person affiliated with the
Employer or such person) shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Internal Revenue Code, and all “excess
parachute payments” within the meaning of section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of the certified public
accounting firm that is retained by the Employer as of the date immediately
before the Change in Control (the “Accounting Firm”) such other payments or
benefits do not constitute (in whole or in part) parachute payments, or such
excess parachute payments represent (in whole or in part) reasonable
compensation for services actually rendered within the meaning of section
280G(b)(4) of the Internal Revenue Code in excess of the “base amount” (as
defined in section 280G(b)(3) of the Internal Revenue Code), or are otherwise
not subject to the Excise Tax,

 

 

 

          2)      Calculation of benefits subject to Excise Tax:  the amount of
the Total Benefits that shall be treated as subject to the Excise Tax shall be
equal to the lesser of (x) the total amount of the Total Benefits reduced by the
amount of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and


--------------------------------------------------------------------------------




 

          3)      Value of noncash benefits and deferred payments:  the value of
any noncash benefits or any deferred payment or benefit shall be determined by
the Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

          Assumed Marginal Income Tax Rate. For purposes of determining the
Gross-Up Payment Amount, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation in the calendar
years in which the Gross-Up Payment Amount is to be made and state and local
income taxes at the highest marginal rate of taxation in the state and locality
of the Executive’s residence on the date of the Change in Control or termination
of employment, net of the reduction in federal income taxes that can be obtained
from deduction of such state and local taxes (calculated by assuming that any
reduction under section 68 of the Internal Revenue Code in the amount of
itemized deductions allowable to the Executive applies first to reduce the
amount of such state and local income taxes that would otherwise be deductible
by the Executive, and applicable federal FICA and Medicare withholding taxes).

          Return of Reduced Excise Tax Payment or Payment of Additional Excise
Tax.  If the Excise Tax is later determined to be less than the amount taken
into account hereunder when the Change in Control occurred or when the
Executive’s employment terminated, the Executive shall repay to the Employer –
when the amount of the reduction in Excise Tax is finally determined – the
portion of the Gross-Up Payment Amount attributable to the reduction (plus that
portion of the Gross-Up Payment Amount attributable to the Excise Tax, federal,
state and local income taxes and FICA and Medicare withholding taxes imposed on
the Gross-Up Payment Amount being repaid by the Executive to the extent that the
repayment results in a reduction in Excise Tax, FICA and Medicare withholding
taxes and/or a federal, state or local income tax deduction).

          If the Excise Tax is later determined to be more than the amount taken
into account hereunder when the Change in Control occurred or when the
Executive’s employment terminated (due, for example, to a payment whose
existence or amount cannot be determined at the time of the Gross-Up Payment
Amount), the Employer shall make an additional payment to the Executive for that
excess (plus any interest, penalties or additions payable by the Executive for
the excess) when the amount of the excess is finally determined.

          (b)      Responsibilities of the Accounting Firm and the Bank. 
Determinations Shall Be Made by the Accounting Firm.  Subject to the provisions
of section 5.3(a), all determinations required to be made under this section
5.3(b) – including whether and when a Gross-Up Payment Amount is required, the
amount of the Gross-Up Payment Amount and the assumptions to be used to arrive
at the determination (collectively, the “Determination”) – shall be made by the
Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days after receipt of notice
from the Employer or the Executive that there has been a Gross-Up Payment
Amount, or such earlier time as is requested by the Employer.

          Fees and Expenses of the Accounting Firm and Agreement with the
Accounting Firm.  All fees and expenses of the Accounting Firm shall be borne
solely by the Employer.  The Employer shall enter into any agreement requested
by the Accounting Firm in connection with the performance of its services
hereunder.

          Accounting Firm’s Opinion.  If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Accounting Firm shall furnish the
Executive with a written opinion to that effect, and to the effect that failure
to report Excise Tax, if any, on the Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty.

--------------------------------------------------------------------------------




          Accounting Firm’s Determination Is Binding; Underpayment and
Overpayment.  The Determination by the Accounting Firm shall be binding on the
Employer and the Executive.  Because of the uncertainty in determining whether
any of the Total Benefits will be subject to the Excise Tax at the time of the
Determination, it is possible that a Gross-Up Payment Amount that should have
been made will not have been made by the Employer (“Underpayment”), or that a
Gross-Up Payment Amount will be made that should not have been made by the
Employer (“Overpayment”).  If, after a Determination by the Accounting Firm, the
Executive is required to make a payment of additional Excise Tax, the Accounting
Firm shall determine the amount of the Underpayment.  The Underpayment (together
with interest at the rate provided in section 1274(d)(2)(B) of the Internal
Revenue Code) shall be paid promptly by the Employer to or for the benefit of
the Executive.  If the Gross-Up Payment Amount exceeds the amount necessary to
reimburse the Executive for the Excise Tax according to section 5.3(a), the
Accounting Firm shall determine the amount of the Overpayment.  The Overpayment
(together with interest at the rate provided in section 1274(d)(2)(B) of the
Internal Revenue Code) shall be paid promptly by the Executive to or for the
benefit of the Employer.  Provided that the Executive’s expenses are reimbursed
by the Employer, the Executive shall cooperate with any reasonable requests by
the Employer in any contests or disputes with the Internal Revenue Service
relating to the Excise Tax.

          Accounting Firm Conflict of Interest.  If the Accounting Firm is
serving as accountant or auditor for the individual, entity, or group effecting
the Change in Control, the Executive may appoint another nationally recognized
public accounting firm to make the Determinations required hereunder (in which
case the term “Accounting Firm” as used in this Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK

          6.1      Non-disclosure.  The Executive covenants and agrees not to
reveal to any person, firm, or corporation any confidential information of any
nature concerning the Employer or its business, or anything connected
therewith.  As used in this Article 6 the term “confidential information” means
all of the Employer’s and the Employer’s affiliates’ confidential and
proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to –

 

          (a)      the whole or any portion or phase of any business plans,
financial information, purchasing data, supplier data, accounting data, or other
financial information,

 

 

 

          (b)      the whole or any portion or phase of any research and
development information, design procedures, algorithms or processes, or other
technical information,

 

 

 

          (c)      the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

 

 

 

          (d)      trade secrets, as defined from time to time by the laws of
the State of South Carolina.

Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of the Executive.  This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

--------------------------------------------------------------------------------




          6.2      Return of Materials.  The Executive agrees to deliver or
return to the Employer upon termination, upon expiration of this Agreement, or
as soon thereafter as possible, all written information and any other similar
items furnished by the Employer or prepared by the Executive in connection with
the Executive’s services hereunder.  The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

          6.3      Creative Work.  The Executive agrees that all creative work
and work product, including but not limited to all technology, business
management tools, processes, software, patents, trademarks, and copyrights
developed by the Executive during the term of this Agreement, regardless of when
or where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by the Employer.  The Executive hereby assigns to
the Employer all rights, title, and interest, whether by way of copyrights,
trade secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

          6.4      Affiliates’ Confidential Information is Covered;
Confidentiality Obligation Survives Termination.  For purposes of this Agreement
the term “affiliate” of the Employer includes any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Corporation or the Bank.  The rights and
obligations set forth in this Article 6 shall survive termination of this
Agreement.

          6.5      Injunctive Relief.  The Executive acknowledges that it is
impossible to measure in money the damages that will accrue to the Employer if
the Executive fails to observe the obligations imposed on him by this Article
6.  Accordingly, if the Employer institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Employer, and the Executive agrees not to urge in any
such action the claim or defense that an adequate remedy at law exists.  The
confidentiality and remedies provisions of this Article 6 shall be in addition
to and shall not be deemed to supersede or restrict, limit, or impair the
Employer’s rights under applicable state or federal statute or regulation
dealing with or providing a remedy for the wrongful disclosure, misuse, or
misappropriation of trade secrets or proprietary or confidential information.

ARTICLE7
COMPETITION AFTER EMPLOYMENT TERMINATION

          7.1      Covenant Not to Solicit Employees.  The Executive agrees not
to solicit the services of any officer or employee of the Bank for one year
after the Executive’s employment termination.

          7.2      Covenant Not to Compete.  (a)  The Executive covenants and
agrees not to compete directly or indirectly with the Employer for one year
after employment termination.  For purposes of this section –

 

1)

the term “compete” means

 

 

 

 

 

 

(a)

providing financial products or services on behalf of any financial institution
for any person residing in the territory,


--------------------------------------------------------------------------------




 

 

(b)

assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or

 

 

 

 

 

 

(c)

inducing or attempting to induce any person who was a customer of the Employer
at the date of the Executive’s employment termination to seek financial products
or services from another financial institution.

 

 

 

 

 

2)

the words “directly or indirectly” means –

 

 

 

 

 

 

(a)

acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Employer in the territory,
or

 

 

 

 

 

 

(b)

communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Employer
when the Executive’s employment terminated.

 

 

 

 

 

3)

the term “customer” means any person to whom the Employer is providing financial
products or services on the date of the Executive’s employment termination.

 

 

 

 

 

4)

the term “financial institution” means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in section 4(k) of the Bank Holding
Company Act of 1956, other than the Employer or any of its affiliated
corporations.

 

 

 

 

 

5)

“financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.

 

 

 

 

 

6)

the term “person” means any individual or individuals, corporation, partnership,
fiduciary or association.

 

 

 

 

 

7)

the term “territory” means the area within a 15-mile radius of any office of the
Employer at the date of the Executive’s employment termination.

          (b)      If any provision of this section or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the
geographical and temporal restrictions contained therein) is held to be
unenforceable or invalid for any reason, the unenforceable or invalid provision
or portion shall be modified or deleted so that the provisions hereof, as
modified, are legal and enforceable to the fullest extent permitted under
applicable law.

--------------------------------------------------------------------------------




          7.3      Injunctive and Other Relief.  Because of the unique character
of the services to be rendered by the Executive hereunder, the Executive
understands that the Employer would not have an adequate remedy at law for the
material breach or threatened breach by the Executive of any one or more of the
Executive’s covenants in this Article 7.  Accordingly, the Executive agrees that
the Employer’s remedies for a material breach or threatened breach of this
Article 7 include but are not limited to (x) forfeiture of any money
representing accrued salary, contingent payments, or other fringe benefits due
and payable to the Executive, (y) forfeiture of any severance benefits under
sections 4.4 and 4.5 of this Employment Agreement, and (z) a suit in equity by
the Employer to enjoin the Executive from the breach or threatened breach of
such covenants.  Despite anything to the contrary in the Salary Continuation
Agreement referred to in section 2.3 or in the Endorsement Split Dollar
Agreement attached thereto as Addendum A, if after termination of the
Executive’s employment the Executive competes with the Employer in violation of
this Article 7, the Employer shall be entitled to withhold all benefits payable
under the Salary Continuation Agreement and the Executive shall be deemed to
have forfeited any and all rights to benefits under the Salary Continuation
Agreement and under the Endorsement Split Dollar Agreement.  The Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Bank and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.  Nothing herein shall be
construed to prohibit the Employer from pursuing any other or additional
remedies for the breach or threatened breach.

          7.4      Article 7 Survives Termination But Is Void After a Change in
Control.  The rights and obligations set forth in this Article 7 shall survive
termination of this Agreement.  However, Article 7 shall become null and void
effective immediately upon a Change in Control.

ARTICLE 8
MISCELLANEOUS

          8.1      Successors and Assigns.  (a)  This Agreement is binding on
successors.  This Agreement shall be binding upon the Employer and any successor
to the Employer, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Employer by purchase, merger,
consolidation, reorganization, or otherwise.  But this Agreement and the
Employer’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Employer.  By agreement in form and substance
satisfactory to the Executive, the Employer shall require any successor to all
or substantially all of the business or assets of the Employer expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Employer would be required to perform if no such succession had
occurred.

          (b)      This Agreement is enforceable by the Executive’s heirs.  This
Agreement will inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

          (c)      This Agreement is personal in nature and is not assignable. 
This Agreement is personal in nature.  Without written consent of the other
parties, no party shall assign, transfer, or delegate this Agreement or any
rights or obligations under this Agreement, except as expressly provided
herein.  Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder is not assignable or
transferable, whether by pledge, creation of a security interest, or otherwise,
except for a transfer by the Executive’s will or by the laws of descent and
distribution.  If the Executive attempts an assignment or transfer that is
contrary to this section 8.1, the Employer shall have no liability to pay any
amount to the assignee or transferee.

          8.2      Governing Law, Jurisdiction and Forum.  This Agreement shall
be construed under and governed by the internal laws of the State of South
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of South Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
South Carolina.  By entering into this Agreement, the Executive acknowledges
that he is subject to the jurisdiction of both the federal and state courts in
the State of South Carolina.  Any actions or proceedings instituted under this
Agreement shall be brought and tried solely in courts located in Florence
County, South Carolina or in the federal court having jurisdiction in Florence,
South Carolina.  The Executive expressly waives his rights to have any such
actions or proceedings brought or tried elsewhere.

--------------------------------------------------------------------------------




          8.3      Entire Agreement.  This Agreement sets forth the entire
agreement of the parties concerning the employment of the Executive by the
Employer.  Any oral or written statements, representations, agreements, or
understandings made or entered into prior to or contemporaneously with the
execution of this Agreement are hereby rescinded, revoked, and rendered null and
void by the parties.  This Agreement supersedes and replaces in its entirety the
September 15, 2002 Employment Agreement between the Executive and the Bank.

          8.4      Notices.  All notices, requests, demands, and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered by hand or mailed, certified or registered mail, return
receipt requested, with postage prepaid.  Unless otherwise changed by notice,
notice shall be properly addressed to the Executive if addressed to the address
of the Executive on the books and records of the Employer at the time of the
delivery of such notice, and properly addressed to the Employer if addressed to
the Board of Directors, First Reliance Bancshares, Inc., 2170 West Palmetto
Street, Florence, South Carolina  29501.

          8.5      Severability.  In the case of conflict between any provision
of this Agreement and any statute, regulation, or judicial precedent, the latter
shall prevail, but the affected provisions of this Agreement shall be curtailed
and limited solely to the extent necessary to bring them within the requirements
of law.  If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

          8.6      Captions and Counterparts.  The captions in this Agreement
are solely for convenience.  The captions in no way define, limit, or describe
the scope or intent of this Agreement.  This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together shall constitute one and the same instrument.

          8.7      No Duty to Mitigate.  The Employer hereby acknowledges that
it will be difficult and could be impossible (x) for the Executive to find
reasonably comparable employment after his employment terminates, and (y) to
measure the amount of damages the Executive may suffer as a result of
termination.  Additionally, the Employer acknowledges that its general severance
pay plans do not provide for mitigation, offset, or reduction of any severance
payment received thereunder.  The Employer further acknowledges that the payment
of severance benefits under this Agreement is reasonable and shall be liquidated
damages.  The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment.  Moreover,
the amount of any payment provided for in this Agreement shall not be reduced by
any compensation earned or benefits provided as the result of employment of the
Executive or as a result of the Executive being self-employed after termination
of his employment.

          8.8      Amendment and Waiver.  This Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto.  The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision.  No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

--------------------------------------------------------------------------------




          8.9      Payment of Legal Fees.  The Employer is aware that after a
Change in Control management could cause or attempt to cause the Employer to
refuse to comply with its obligations under this Agreement or the Salary
Continuation Agreement referred to in section 2.3, or could institute or cause
or attempt to cause the Employer to institute litigation seeking to have this
Agreement or the Salary Continuation Agreement declared unenforceable, or could
take or attempt to take other action to deny Executive the benefits intended
under this Agreement and the Salary Continuation Agreement.  In these
circumstances, the purpose of this Agreement and the Salary Continuation
Agreement would be frustrated.  It is the Employer’s intention that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement or the Salary Continuation Agreement, whether by
litigation or other legal action, because the cost and expense thereof would
substantially detract from the benefits intended to be granted to the Executive
hereunder.  It is the Employer’s intention that the Executive not be forced to
negotiate settlement of rights under this Agreement or the Salary Continuation
Agreement under threat of incurring expenses.  Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement or the Salary
Continuation Agreement, or (y) the Employer or any other person has taken any
action to declare this Agreement or the Salary Continuation Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder or under the Salary Continuation Agreement,
the Employer irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Employer’s expense as provided in this
section 8.9, to represent the Executive in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Employer or any director, officer, stockholder, or other person affiliated with
the Employer, in any jurisdiction.  Notwithstanding any existing or previous
attorney-client relationship between the Employer and any counsel chosen by the
Executive under this section 8.9, the Employer irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Employer and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel.  The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Employer on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by such
counsel in accordance with such counsel’s customary practices, up to a maximum
aggregate amount of $250,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings.  The Employer’s
obligation to pay the Executive’s legal fees under this section 8.9 operates
separately from and in addition to any legal fee reimbursement obligation the
Employer may have with the Executive under any separate severance or other
agreement.  Despite anything in this section 8.9 to the contrary however, the
Employer shall not be required to pay or reimburse the Executive’s legal
expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].

--------------------------------------------------------------------------------




          8.10      Compliance with Internal Revenue Code Section 409A.  The
Employer and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with section 409A of the Internal Revenue Code
of 1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any contrary provision of this Agreement the Executive will not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A.  As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum.  If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements.  If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision.  However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement as of the date first written above.

EXECUTIVE

 

FIRST RELIANCE BANK

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

Jeffrey A. Paolucci

 

 

 

 

Its:

 

 

 

 

 

FIRST RELIANCE BANCSHARES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:


--------------------------------------------------------------------------------